Citation Nr: 0120225	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
Hansen's Disease with right shoulder biopsy site area of 
numbness pursuant to the provisions of 38 C.F.R. § 3.951 
(2000). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The veteran had active  military service from August 23, 1962 
to November 30, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, affirmed a 
noncompensable evaluation for Hansen's disease with right 
shoulder biopsy site area of numbness pursuant to the 
provisions of 38 C.F.R. § 3.951.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000);  see Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been conducted, the version of 
the law or regulation more favorable to the veteran shall be 
applied.).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A review of the record discloses that the RO granted service 
connection for Hansen's Disease and assigned a 100 percent 
disability evaluation in a June 1967 rating determination, 
which became effective December 1, 1966.

At the time of a January 1968 VA examination, the veteran's 
Hansen's Disease was found to be inactive.  In a March 1968 
rating determination, the RO decreased the veteran's 
disability evaluation from 100 percent to noncompensable, 
effective January 25, 1969.  In May 1968, an April 1968 
report was received from the Central Luzon Sanitarium, which 
showed positive activity for Hansen's Disease.  In a May 1968 
rating determination, the RO noted both the findings of the 
January 1968 VA examination and the April 1968 report.  

In a May 1968 letter, the RO informed the veteran that he 
would continue to receive his usual monthly disability 
compensation until January 24, 1969.  

In February 1969, the veteran requested reconsideration of 
the reduction from 100 percent to noncompensable as of 
January 25, 1969.  The veteran requested a re-rating of his 
disability.  A re-rating examination report was also received 
at the same time from the Central Luzon Sanitarium which 
again showed positive testing for Hansen's Disease.  In an 
April 1969 rating determination, the RO increased the 
veteran's disability evaluation from noncompensable to 100 
percent disabling, effective February 26, 1969.

At the time of a November 1986 VA examination, the veteran's 
Hansen's Disease was found to be inactive.  In a February 
1987 rating determination, the RO decreased the veteran's 
disability evaluation from 100 percent to noncompensable, 
effective November 24, 1987.  The veteran subsequently 
appealed this decision to the Board.  

On August 29, 1988, the Board denied a compensable evaluation 
for the veteran's service-connected Hansen's Disease.  

In June 1999 the veteran requested that the 100 percent 
disability evaluation be restored for his service-connected 
Hansen's Disease as the 100 percent rating had been in effect 
for 20 years and was protected under 38 C.F.R. § 3.951.  The 
RO denied the claim on the basis that the 100 percent 
disability evaluation for Hansen's Disease had not been 
continuously in effect for 20 years.  The RO noted that the 
veteran's disability evaluation was rated as noncompensable 
for his Hansen's Disease from January 1969 to February 1969.  

In its June 2000 supplemental statement of the case, the RO 
indicated that a review of the veteran's VA claims file 
showed that apparent clear and unmistakable error (CUE) may 
have been made in the May 1968 rating decision and all 
subsequent rating decisions.  The RO observed that the May 
1968 rating decision confirmed the previously ordered 
reduction to noncompensable.  It noted that that decision was 
based upon an April 1968 report which showed positive 
activity biologically.  

It indicated that the verified activity should have properly 
resulted in the continuation of the previously assigned 100 
percent evaluation.  The RO further observed that none of the 
rating decisions noted the April 1968 report of activity.  
The RO then observed that the rating decision of April 1969 
which restored the 100 percent evaluation had been based upon 
similar evidence.  The RO noted that it was not authorized to 
find CUE in the previous RO rating determinations as those 
decisions had been subsumed with the August 1988 Board 
decision.  

In his July 2001 written argument, the veteran's 
representative argued that CUE had been committed in the May 
1968 and April 1969 rating determinations which had reduced 
the veteran's disability from 100 percent to noncompensable.  

The May 1968 and April 1969 rating determinations concerned 
the reduction and the subsequent increase of the veteran's 
disability evaluation for Hansen's Disease.  The Board's 
August 1988 decision merely upheld the noncompensable 
evaluation for Hansen's disease in addressing the February 
1987 RO rating decision.  This did not involve a 
consideration of the propriety of the earlier RO decisions 
issued in 1968 and 1969, and thereafter.  Thus, the May 1968 
and April 1969 rating decisions and decisions subsequent 
thereto were not subsumed by the Board's August 1988 
decision.  See Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); 
VAOPGCPREC 14-95.

The issue of whether the RO committed CUE in the May 1968 and 
April 1969 rating decisions, and any decisions thereafter is 
inextricably intertwined with the present issue of 
entitlement to restoration of a 100 percent evaluation for 
Hansen's disease with right shoulder biopsy site area of 
numbness pursuant to the provisions of 38 C.F.R. § 3.951, and 
therefore must be first be adjudicated by the RO prior to any 
further appellate review since a favorable decision on the 
raised issue has a direct bearing on the prepared and 
certified issue currently on appeal.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).




Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should adjudicate the issues 
of whether there was CUE in the May 1968 
and April 1969 rating decisions, and any 
decisions thereafter if appropriate, in 
reducing the disability evaluation for 
Hansen's disease from 100 percent to 
noncompensable and affirming such 
evaluation.

3.  If action taken as to the CUE issues 
are adverse to the veteran, he should be 
informed of his appellate rights.  If the 
veteran files a timely notice of 
disagreement, the RO should furnish him 
with a Statement of the Case containing 
the pertinent law and regulations and 
clearly setting forth the reasons for the 
decision.  If the veteran files a timely 
substantive appeal, the RO should certify 
the issue for appellate consideration.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all new notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107) 
(West Supp. 2001)are fully complied with 
and satisfied.  

5.  Thereafter, the RO should review its 
decision on the claim for entitlement to 
restoration of a 100 percent evaluation 
for Hansen's disease with right shoulder 
biopsy with area of numbness pursuant to 
the provisions of 38 C.F.R. § 3.951.

If the benefit sought on appeal is not ranted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


